DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “in the pre-buck section, a width of the floor assembly along the vehicle width direction is measured, and the first guide post is moved to a set position according to the measured width.” Examiner notes that the preamble of the claim is directed towards a “vehicle body assembly system,” and the limitation positively recites a step in operating the ‘vehicle body assembly system.’ Therefore, it is unclear as to whether Applicant intends the claim to be directed towards ‘a method of operating a vehicle body assembly system,’ such that the limitation is positively required, or whether Applicant intends the claim to be directed towards the ‘vehicle body assembly system’ itself, such that the limitation recites functional language of the ‘vehicle body assembly system.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the first guide post is capable of being moved to a set position, according to a measured width of the floor assembly along the vehicle width direction.”
Claim 5 recites the limitation “in the main-buck section, a distance between the side assemblies positioned on both sides of the floor assembly is measured, and the second guide post and the mounting frame are moved to a set position according to the measured width.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the measured width.” Secondly, Examiner notes that the preamble of the claim is directed towards a “vehicle body assembly system,” and the limitation positively recites a step in operating the ‘vehicle body assembly system.’ Therefore, it is unclear as to whether Applicant intends the claim to be directed towards ‘a method of operating a vehicle body assembly system,’ such that the limitation is positively required, or whether Applicant intends the claim to be directed towards the ‘vehicle body assembly system’ itself, such that the limitation recites functional language of the ‘vehicle body assembly system.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the second guide post and the mounting frame are capable of being moved to a set position according to a measured distance between the side assemblies positioned on both sides of the floor assembly.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon (U.S. Patent Application Publication Number 2012/0137490).
As to claim 1, Kweon teaches a vehicle assembly system (abstract) having a pre-buck section and a main-buck section set along a transport path of a floor assembly through a carriage line (figures 3 – 6, area immediately surrounding element 13c and the element 10 attached to element 13c being the ‘pre-buck section’ and area immediately surrounding elements 12a, 13b, and the element 10 attached to elements 12a and 13b being the ‘main-buck section,’ see below). Examiner notes that the vehicle assembly system of Kweon is set “through a carriage line” because Kweon teaches that the various components of the vehicle are assembled by the vehicle assembly system and then discharged from the vehicle assembly system (paragraphs 13 – 16 and 41 – 42). Because the vehicle assembly system is capable of being paired with a carriage assembly, such that the carriage assembly transfers the assembled vehicle components away from the vehicle assembly system, the vehicle assembly system of Kweon is set “through a carriage line.” Examiner notes that the claim does not positively require the use of a ‘carriage.’ Furthermore, Examiner notes that the body of the claim does not reference either a “carriage” or the “carriage line.” Because the structure of the claimed vehicle assembly system is not changed, whether or not it is set ‘through a carriage line,’ the recitation of ‘through a carriage line’ in the preamble amounts to intended use. MPEP 2111.02. Because the vehicle assembly system of Kweon is capable of being ‘set through a carriage line,’ the vehicle assembly system of Kweon meets this limitation.

    PNG
    media_image1.png
    686
    1206
    media_image1.png
    Greyscale

Kweon further teaches the vehicle assembly system comprising: a pre-buck unit positioned in the pre-buck section, the pre-buck unit being configured to regulate a seal side, a front side, and a rear side of a side assembly, and to assemble the side assembly to the floor assembly (figures 3 – 6, element 13c and the element 10 attached to element 13c being the ‘pre-buck unit,’ see above). As explained in the previous Office Action, ‘pre-buck unit’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise: a pre-buck side jig mounted on a distal end of an arm of a handling robot (Kweon, figures 3 - 6, element 10 attached to element 13c being the ‘pre-buck side jig’ and element 130 being the ‘handling robot, see above; page 2, paragraph 31). Examiner notes that this can be found because Kweon teaches ‘hanger’ element 10 being moved and manipulated by the ‘robot’ element 130 (page 2, paragraph 31). Examiner further notes that the pre-buck unit does not necessarily comprise the ‘handling robot.’ This is because the pre-buck unit comprises “a pre-buck side jib mounted on … a handling robot.” Kweon further teaches the pre-buck side jig being configured to regulate the seal side and the front and rear sides of the side assembly (Kweon, figures 5 and 6, element 10; pages 2 – 3, paragraphs 39 – 40); and the pre-buck unit further comprising a first guide post configured to reciprocally moved in a vehicle width direction on a pre-buck frame on one side of the transfer path, and to be coupled to the pre-buck side jig through the handling robot (Kweon, figures 5 and 6, element 13c being the ‘first guide post’; page 2, paragraphs 35 – 37). Examiner notes that this may be found because Kweon teaches the ‘hanger’ element 10 being placed on the ‘post’ 13c via the ‘robot’ 103 (figures 4 – 6, elements 10, 13c, and 103; page 2, paragraph 31).
Kweon further teaches the assembly system comprising: a main-buck unit positioned in the main-buck section, the main-buck unit being configured to regulate a roof portion and a quarter portion of the side assembly assembled to the floor assembly in the pre-buck section, to assemble the roof portion, a col, a roof rail, and a package tray, and to assemble the quarter portion and the floor assembly. As explained in the previous Office Action, ‘main-buck unit’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise: a main-buck side jig mounted on a front end of the arm of the handling robot and configured to regulate the roof portion of the side assembly (Kweon, a separate element 10 being the ‘main-buck side jig’ and element 130 being the ‘handing robot,’ see above; pages 2 - 3, paragraphs 29, 31, and 39 - 40). Examiner notes that Kweon expressly teaches that there are four separate ‘hangers’ 10 attached to each of the different ‘posts’ 13a-13d (page 2, paragraphs 28 – 29). Again, examiner further notes that the main-buck unit does not necessarily comprising the ‘handling robot.’ This is because the main-buck unit comprises “a main-buck side jig mounted on … the handling robot.” Kweon further teaches the main-buck unit further comprising a second guide post installed in a main-buck frame on the one side of the transfer path, and configured to be reciprocally moved along the vehicle width direction, and coupled to the main-buck side jig through the handling robot (Kweon, figures 4 – 5, element 13b being the ‘second guide post,’ element 11 being the ‘main-buck frame’ and element 103; pages 2 – 3, paragraphs 31 and 33 – 40). Examiner notes that the ‘main-buck unit’ does not necessarily comprise the ‘main-buck frame.’ This is because the main-buck unit comprises “a second guide post installed in a main-buck frame …” Kweon further teaches the main-buck frame further comprising a quarter portion side gate mounted on a mounting frame, the quarter portion side gate configured to be reciprocally movable along the vehicle width direction in the main-buck frame separately from the second guide post, and configured to regulate the quarter portion of the side assembly (figures 4 – 6, element 12a being the ‘quarter portion side gate’ and element 13a being the ‘mounting frame’; pages 2 – 3, paragraphs 31, 39 – 40, and 42). Examiner notes the ‘quarter portion side gated being movable along the vehicle width direction’ can be found because Kweon expressly teaches that the ‘posts’ 13a-13c may be “flexibly moved” along the base 11 (page 3, paragraph 42). 
Finally, Kweon teaches that the pre-buck section and the main-buck section are formed as separate regions spaced apart from each other (figures 3 – 6, see above).
As to claims 2 and 3, the discussion of claim 1 is incorporated herein.
As to claim 4, the first guide post of Kweon is capable of being moved to a set position, according to a measured width of the floor assembly along the vehicle width direction (figures 3 – 6 elements 13c).
As to claim 5, the second guide post and the mounting frame of Kweon are capable of being moved to a set position according to a measured distance between the side assemblies positioned on both sides of the floor assembly (figures 3 – 6, elements 13b and 13a).
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on page 8, that ‘pre-buck unit’ and ‘main-buck unit’ do not invoke interpretation under 35 U.S.C. 112(f). This is because, Applicant argues, neither ‘pre-buck unit’ nor ‘main-buck unit’ use the terms ‘means,’ ‘step,’ or a generic placeholder for ‘means.’ Examiner disagrees. It is the position of the Examiner that the recitation of “unit” in each of ‘pre-buck unit’ and ‘main-buck unit’ is a generic placeholder for ‘means’ that does not imply any structure to achieve the recited functions of the given elements.
Applicant next argues, on page 9, that the pre-buck section and main-buck section of Kweon are not ‘formed as separate regions spaced apart from each other.’ Examiner disagrees. Examiner notes that the pre-buck unit comprises a pre-buck side jig (figures 3 – 6, element 10 attached to element 13c) and a first guide post (figures 3 – 6, element 13c) and the main-buck unit comprises a main-buck side jig (figures 3 – 6, element 10 attached to elements 13b and 12a), a second guide post (figures 3 – 6, element 13b), and a quarter portion side gate (figures 3 – 6, element 12a). The pre-buck section, which retains the pre-buck unit, is a separate and spaced apart region from the main-buck section, which retains the main-buck unit (figures 3 – 6c, area immediately surrounding element 13c and the element 10 attached to element 13c being the ‘pre-buck section’ and area immediately surrounding elements 12a, 13b, and the element 10 attached to elements 12a and 13b being the ‘main-buck section,’ see below).

    PNG
    media_image1.png
    686
    1206
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726